                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAURICE GODOY,                                    Case No. 18-cv-06650-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                           ORDER GRANTING EXTENSION OF
                                                  v.                                       TIME TO FILE AMENDED
                                   9
                                                                                           COMPLAINT
                                  10     EDMUND GERRY BROWN, et al.,
                                                                                           Re: Dkt. No. 11
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Plaintiff’s request for an extension of time to file an amended

                                  14   complaint is GRANTED. Plaintiff shall file an amended complaint by April 29, 2019. Failure to

                                  15   file an amended complaint in accordance with this order in the time provided will result in the

                                  16   dismissal of this action.

                                  17          This order terminates Docket No. 11.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 2/26/2019

                                  20

                                  21
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  22                                                               United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
